Exhibit 10.78



XFONE
 


__________, 2006
[name]
[address]
[address]


Dear Mr. ________:


In order to induce you to serve as an officer and/or director of XFONE, Inc.
(the “Corporation”) or one of its subsidiaries and in consideration of your
acceptance and execution hereof, the Corporation hereby agrees to indemnify you,
your heirs and your executor or administrator according to the terms and
conditions set forth below:


1. Indemnification. 


(a) The Corporation hereby agrees to indemnify you, to the full extent permitted
by law, in connection with any threatened, pending or completed action, suit or
proceeding, whether past, present or future, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Corporation), to which you were or are a party or to which you were or are
threatened to be made a party by reason of the fact that you were or are a
director, officer, employee or agent of the Corporation, or were or are serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of anything done or not done by you in any such
capacity, against any and all reasonable expenses (including fees and expenses
of counsel), judgments, fines and amounts paid in settlement actually incurred
by you in connection with the investigation, defense, appeal or settlement of
any such action, suit or proceeding if you acted in good faith and in a manner
you believed to be in or not opposed to the best interests of the Corporation,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe your conduct was unlawful.


(b) The Corporation hereby agrees to indemnify you, to the full extent permitted
by law, in connection with any threatened, pending or completed action, suit or
proceeding, whether past, present or future, by or in the right of the
Corporation to procure a judgment in its favor to which you were or are a party
by reason of the fact that you were or are a director, officer, employee or
agent of the Corporation, or were or are serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of anything done or not done by you in any such capacity, against any
and all reasonable expenses (including fees and expenses of counsel), judgments,
fines and amounts paid in settlement actually incurred by you in connection with
the investigation, defense, appeal or settlement of any such action, suit or
proceeding if you acted in good faith and in a manner you believed to be in or
not opposed to the best interests of the Corporation; provided that no such
indemnification shall be made in respect of any claim, issue or matter as to
which you shall have been adjudged to be liable for gross negligence or willful
misconduct in the performance of your duties to the Corporation unless and only
to the extent that the Court of Chancery or the court in which such suit, action
or proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, you
are fairly and reasonably entitled to indemnification for such amounts which the
Court of Chancery or such other court shall deem proper.


(c) For purposes hereof, the termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that you did not act
in good faith and in a manner which you believed to be in or not opposed to the
best interests of the Corporation, and with respect to any criminal action or
proceeding, that you had reasonable cause to believe your conduct was unlawful.


(d) If you are entitled to indemnification under this Agreement to only a
portion of the amounts actually incurred by you in the investigation, defense,
appeal or settlement of any action, suit or proceeding but not for the total
amount thereof, the Corporation shall nevertheless indemnify you for the portion
thereof to which you are entitled. 


2. Method of Payment.


(a) Except as otherwise provided in (b) below, you shall, upon making a written
request to the Corporation accompanied by supporting documentation as described
below, be entitled to receive promptly from the Corporation, and the Corporation
agrees to pay to you, by check payable in next day funds, the amount you are
entitled to receive from the Corporation pursuant to Section 1 (the “Indemnified
Amounts”). In making any such written request, you shall submit to the
Corporation a schedule setting forth in reasonable detail the amount expended
(or incurred and expected to the expended) for each Indemnified Amount,
accompanied by a copy of the relevant bill, agreement or other documentation.


(b) In the event you are unsuccessful on the merits or otherwise in the defense
of any action, suit or proceeding referred to in Section 1, you shall be
similarly entitled to receive promptly from the Corporation, upon making a
written request to the Corporation accompanied by the supporting documentation
described above, payment of Indemnified Amounts, but your written request to the
Corporation shall also include a written certificate by you stating that (i) you
acted in good faith and in a manner you believed to be in or not opposed to the
best interests of the Corporation, (ii) with respect to Indemnified Amounts
incurred in connection with a criminal action or proceeding, you had no
reasonable cause to believe your conduct was unlawful and (iii) in the case of
Indemnified Amounts sought pursuant to Section 1(b), you have received a written
opinion of independent legal counsel to the effect that you have not been
adjudged liable for gross negligence or willful misconduct in the performance of
your duties to the Corporation or that a court has determined that
indemnification is proper.


3. Advancement of Indemnified Amounts.


(a) Indemnified Amounts incurred by you or reasonably expected to be incurred by
you within the three months next succeeding a request by you as described below
shall be paid by the Corporation in advance of the final resolution of any suit,
action or proceeding (an “Advanced Amount”) upon your written request, which
shall include a schedule setting forth in reasonable detail the amount expended,
or reasonably expected to be expended within the next three months, by you for
any Indemnified Amount, accompanied by a copy of the relevant bill, agreement or
other documentation. You may make as many requests for an Advanced Amount under
this Section as you deem reasonably necessary to cover Indemnified Amounts
expended or reasonably expected to be expended, provided that each request shall
be at least for the sum of $1,000.



(b) You hereby agree to repay all Advanced Amounts to the Corporation by check
payable in next day funds promptly following the final resolution of any action,
suit or proceeding to which such Advanced Amounts relate if you are not entitled
to indemnification with respect thereto pursuant to Section 1.


(c) In the event that you are entitled to the indemnification pursuant to
Section 1, you shall have the right to request (and thereupon receive promptly)
payment for the portion of Indemnified Amounts which is in excess of Advanced
Amounts received by you (the “Unadvanced Indemnified Amounts”) by following the
procedures set forth in Section 2; provided that the schedule of Indemnified
Amounts shall in addition set forth each and every Advanced Amount received as
of the date of such listing in order to calculate the net Unadvanced Indemnified
Amounts. Alternatively, if you are entitled to indemnification pursuant to
Section 1 and the total of the Advanced Amounts theretofore received by you
exceeds the total amount of Indemnified Amounts, you shall pay by a check
payable in next day funds the amount of the difference to the Corporation
promptly upon the determination of the amount of such excess.


4. Enforcement of Rights under this Agreement.


(a) The rights to indemnification or advances pursuant to this Agreement shall
be enforceable by you in any court of competent jurisdiction and your expenses
incurred in connection with successfully establishing your right to
indemnification or advances, in whole or in part, in any such proceeding shall
be paid by the Corporation. Neither the failure of the Corporation (including
its Board of Directors, independent legal counsel or stockholders) to have made
a determination that you are entitled to indemnification or advances in the
circumstances nor an actual determination by the Corporation (including its
Board of Directors, independent legal counsel or stockholders) that you are not
so entitled shall be a defense to an action or create a presumption that you
have not met the applicable standard for being entitled to indemnification or
advances, and the burden of proving that you have not met such standard shall be
upon the Corporation.


(b) The Corporation hereby acknowledges that time is of the essence with respect
to your rights to receive payments as indemnification and/or advances pursuant
to this Agreement; that any failure of the Corporation to comply immediately
with its obligations to provide such indemnification and/or advances as set
forth herein would cause you irreparable injury not compensable by an eventual
award of damages; and that accordingly, should the Corporation fail to comply
immediately with such obligations, you shall be entitled to immediate
adjudication with respect to your entitlement and shall be authorized to seek
and receive a preliminary injunction in any court of competent jurisdiction
enjoining the Corporation from continuing to fail to do so.


(c) The Corporation also acknowledges that its failure to comply on a timely
basis with its obligations to provide indemnification and/or advances as set
forth herein will cause additional damage to you that is not readily calculable
at this time (including, for example but without limitation, the costs of
enforcing your rights, satisfying your obligations to any third parties for
which you are entitled to indemnification under the provisions herein, and lost
interest and earnings on such sums), but which the parties hereby estimate, as
liquidated damages and not as a penalty, to amount to $1,500 per day (for each
day after payment is due that it is not made). The Corporation therefore agrees
that you shall be entitled to receive such accumulated sums at any time,
independent of any other of your rights and remedies afforded by this Agreement
and by applicable law, including but not limited to those set forth in the
preceding subparagraph, and further hereby consents to the entry of judgment for
such accumulated sums on your behalf at any time.


5. Rights to Indemnification Not Exclusive; Subrogation Rights, etc.


(a)The Indemnification rights hereunder shall not be deemed exclusive of any
other rights to which you may be entitled under any law, agreement, charter or
bylaw provision, vote of stockholders or disinterested directors or otherwise,
both as to action in your official capacity and as to action in another capacity
while holding such office, and shall continue as to you after you have ceased to
be a director, officer, employee or agent and shall inure to the benefit of your
heirs, executors and administrators.


(b) In the event you shall receive payment from any insurance carrier or from
the plaintiff in any action, suit or proceeding against you in respect of
Indemnified Amounts after payments on account of all or part of such Indemnified
Amounts have been made by the Corporation pursuant hereto, you shall reimburse
to the Corporation the amount, if any, by which the sum of such payment by such
insurance carrier or such plaintiff and payments by the Corporation to you
exceeds such Indemnified Amounts; provided that such portions, if any, of any
such insurance proceeds that are required to be reimbursed to the insurance
carrier under the terms of its insurance policy shall not be deemed to be
payments to you hereunder. In addition, upon payment of Indemnified Amounts
hereunder, the Corporation shall be subrogated to your rights (to the extent
thereof) against any insurance carrier in respect of such Indemnified Amounts
(to the extent permitted under such insurance policies). Such rights of
subrogation shall be terminated upon receipt by the Corporation of the amount to
be reimbursed by you pursuant to the first sentence of this Section.


6. Successors; Binding Agreement.


(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation, by agreement in form and substance
reasonably satisfactory to you, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.


(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee, or if there
be no such designee, to your estate.


7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by [Israel] [United
States] registered mail, return receipt requested, postage prepaid, as follows:


If to you:   Mr.______________
[Address]
[Address]
[Address]
[Address]


If to the Corporation:  XFONE, INC.
c/o Xfone 018 Ltd.
POB 7616
Petach Tikva 49170
Israel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and either the Corporation’s [President] [Chairman] or another
officer of the Corporation specifically designated by the Board of Directors. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, without
giving effect to the principles of conflicts of laws thereof.


9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Corporation the enclosed copy of this letter,
which shall then constitute our agreement on this matter.


This Agreement is entered into and is effective as of __________, 2006.



XFONE, Inc.     


By:______________________________



Accepted and Agreed:




_____________________________
[name]